Name: Council Regulation (EEC) No 745/85 of 21 March 1985 temporarily and totally suspending the autonomous Common Customs Tariff duties on certain types of polyethylene falling within subheading ex 39.02 C I a)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 23 . 3 . 85 Official Journal of the European Communities No L 81 /9 COUNCIL REGULATION (EEC) No 745/85 of 21 March 1985 temporarily and totally suspending the autonomous Common Customs Tariff duties on certain types of polyethylene falling within subheading ex 39.02 C I a) with its term of validity fixed to coincide with the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 From 1 April to 30 June 1985 the autonomous Common Customs Tariff duty on the following product shall be totally suspended : 'Polyethylene, in one of the forms mentioned in note 3b) to Chapter 39, having a density of not less than 0,945 and not more than 0,985 for the manu ­ . facture of typewriter ribbon or similar ribbon (a). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production within the Community of the product covered by this Regulation is at present inade ­ quate and producers are thus unable to meet the needs of user industries in the Community ; Whereas a total suspension of the autonomous Common Customs Tariff duty on this product is in the Community's interest ; Whereas, in view of the difficulties involved in accu ­ rately assessing the development of the economic situ ­ ation in the sectors concerned in the near future, this suspension measure should be taken only temporarily (a) Checks that the product is being used for this special purpose shall be carried out pursuant to the relevant Community provisions.' Article 2 This Regulation shall enter into force on 1 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1985 . For the Council The President G. ANDREOTTI